Title: To Alexander Hamilton from Hugh Hughes, 21 November 1790
From: Hughes, Hugh
To: Hamilton, Alexander


Yonkers [New York] Novbr. 21st. 1790
Sir,
Happening very lately to see an Act of Congress, which was passed the last Session, making certain Appropriations of Monies arising from Duties on Goods, Wares and Merchandize imported, as well as on the Tonnage of Ships &c. which Act has the following Clause—“The Sum of forty thousand Dollars towards discharging certain Debts contracted by Colonel Timothy Pickering late Quarter Master General, and which Sum was included in the Amount of a Warrant drawn in his Favour by the late Superintendant of the Finances of the United States, and which Warrant was not discharged.” It immediately occurred to me that this must mean the 40,000 Dollars which Colonel Pickering first gave me a Draught on Mr. Tillotson for, and next, on ye late Board of Treasury; but as neither Mr. Tillotson, who was the Receiver of Taxes in this State, nor the Board of Treasury, was in Cash, not either of the Draughts was paid and the last was deposited with Messrs. Osgood and Livingston, who composed the Board at the Time of Presenting it, which as near as my Memory serves, was, in the Spring of ’84, when, I received for Answer, “That whenever Congress were invested with sufficient Funds, it should be discharged.” From which, to the Time that the Legislature of this State made a Specie Grant of 1,80000 Dollars to Congress, which, if I mistake not, was in ’85, as I resided in another State and often severely indisposed, and heard no further of it. But on hearing of that Grant, which, as I was informed by several Persons of Veracity, was the more readily made, from an Apprehension that 40,000 Dollars of it would go to satisfying the just Claims of their Constituents. In Fact, this was confided to me by several Members of the Legislature, themselves. I applied for that Sum, I was told that it had been issued for the current Service, & dischargg some Part of the Interests of the Dutch Loan, and was told that there were no Hopes of it untill a more efficient Government took Place. From all which it will evidently appear that I never lost Sight of it, tho’ sometime prevented by Sickness & Locality from attending.
What the whole Intention or Design of those who have made this last Application to Congress for the sd. 40,000 Dollars is, I can not say, as I have never been consulted on it, but beg to be believed, when I assure you, Sir, that the original Intention of giving me the aforesd. Draughts, was to enable me to fulfil my Engagements and which were made at the ⟨–⟩ Request of the QMG to the Inhabitants of this State in particular as having afforded him more ⟨supplies⟩ than any other ⟨whatsoever⟩, and that not only in an official Capacity, but in a private one, as there was a Time, when neither the QMG, nor my Self, could obtain what the Service required without becoming responsible in a private Capacity, and, which he, I ⟨am⟩ very confident, must well remember. Then it was, Sir, that I became answerable, in my private Character, for Services and Supplies for the Publicke, and received repeated ⟨written⟩ Assurances, that I should be furnished with Monies to pay for whatever I procured on that Condition but which I have not paid, tho’ often called on, and threatened with Suits. Nay, the QMG. authorized me to promise Payment, in Specie, at three Months Credit, for all Services and Supplies from the Beginning of the Year 1782, as well to that Branch of his Department, under my Direction, as to the Country at large, and this I did, in the most perfect Confidence & solemn Manner, but without being enabled to fulfil my Promises to this Day, tho’ it was in Consequence of those very Assurances in my private Capacity that I not only procured large Supplies, but retained a good Number of the most useful Persons in the Service—however my Zeal then might have had the ascendancy of Prudence.
This being an incontestable State of Facts, Sir, I appeal to your well known Love of public, as well as private, Justice, whether the 40,000 Dollars first mentioned ought to be diverted from the Original Design of granting them, and whether the Persons to whom they are due, are not as fairly & justly entitled to Interest on their respective Sums, as any other public Creditor whatever without Deduction of any Kind? specially when the liberal Services and Supplies, as well as the Length of Time that they have lain out of their Property, are considered, and that many others withheld, when they so cheerfully and nobly contributed to the Salvation of their Country? If this original Design be done, ⟨and⟩ is but carried into Execution, I care not who does it; as I wish not to receive any public Money but what is fairly and honestly due to me, and that, I know your Candor will allow me the same Right to as others, as you are very sensible, that I have not ⟨–⟩ it less faithfully.
Impressed with these Ideas of the Services and Supplies rendered the Public by the worthy Inhabitants of this State, at my special Insistance and being that the Money in Question were not paid, I could do no less, in Justice to them as well as myself, than address you on the Subject, Sir,—
Whatever, in this, relates to Colonel Pickering, the late QMGeneral, I am very confident, from repeated Experience, he will confirm.
Whenever you may think it proper to favor me with a Line I will thank you, as I reside in the Country, to order it under Cover to General Lamb.
Should personal Attendance be requisite, I will do myself the Honor, Sir—
If I have trespassed on your Time, I know you have Goodness to forgive the Prolixity of Age especially in one whom you have so often favor’d with your Confidence & Friendship.
I have the Honor to be, with every Sentiment of Esteem and Regard   Sir, your most obdt. Humble Servant
H H
